Exhibit 10.1

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

This Summary Sheet contains the 2019 and 2020 annual base salaries and target
percentages under the Key Officers Incentive Plan (“KOIP”) adopted by the
Board’s Compensation Committee (the “Committee”) on November 5, 2018 and
November 4, 2019, respectively, and the 2019 individual performance goals
(“IPGs”) adopted by the Committee on November 5, 2018 for the Company’s
principal executive officer, principal financial officer and other named
executive officers. This Summary Sheet also contains the 2020 annual base
salaries that were reduced 50% by the Committee on April 9, 2020, to reflect the
adjusted rate for bi-weekly pay periods effective April 12, 2020 in response to
the economic downturn and uncertainty caused by the COVID-19 pandemic. Finally,
this Summary Sheet contains the reinstated base salary rates adopted by the
Committee on June 29, 2020 to be effective July 5, 2020.

 

Named Executive Officers

   2019 Base
Salary      Initial
2020 Base
Salary      Reduced
2020 Base
Salary
Effective
April 12,
2020      Reinstated
2020 Base
Salary
Effective
July 5,
2020  

Karl G. Glassman, Chairman & CEO

   $ 1,225,000      $ 1,225,000      $ 612,500      $  1,225,000  

J. Mitchell Dolloff, President & COO, President – Bedding Products

   $ 600,000      $ 700,000      $ 350,000      $  700,000  

Jeffrey L. Tate, EVP & CFO1

   $ 550,000      $ 570,000      $ 285,000      $  570,000  

Scott S. Douglas, SVP – General Counsel & Secretary

   $ 420,000      $ 450,000      $ 225,000      $  450,000  

Perry E. Davis, Former EVP, President – Residential Products & Industrial
Products (SVP – Operations, 1/1/2020 through 2/7/2020)2

   $ 530,000      $ 530,000        N/A        N/A  

Matthew C. Flanigan, Former EVP & CFO3

   $ 572,000        N/A        N/A        N/A  

 

1 

As previously reported, on August 6, 2019, Mr. Tate was appointed Executive Vice
President and Chief Financial Officer, effective September 3, 2019 (“Start
Date”). In addition to his base salary, Mr. Tate received a one-time cash
sign-on bonus of $250,000 upon the Start Date, which must be repaid if he
terminates his employment without “Good Reason,” or is terminated for “Cause”
within the first year of employment, and half of which must be repaid, under the
same circumstances, within the second year of employment. Also, if Mr. Tate is
terminated, other than for “Cause,” death or disability, or if he terminates his
employment for “Good Reason,” then the Company must pay Mr. Tate (a) 12 months
of base salary if the termination occurs within the first 12 months after the
Start Date, or 6 months of base salary if the termination occurs between 12 and
24 months after the Start Date; (b) a pro-rata incentive award under the KOIP
for the year in which the termination occurred; and (c) a lump sum payment equal
to 18 months of COBRA medical coverage. The Company must also provide reasonable
and customary outplacement services for the shorter of 12 months from
termination or the date Mr. Tate accepts another position. For definitions of
“Good Reason” and “Cause,” reference is made to the Separation Agreement between
the Company and Jeffrey L. Tate, dated August 6, 2019, filed August 6, 2019 as
Exhibit 10.12 to the Company’s Form 8-K. The definition of “Good Reason”
includes the reduction of Mr. Tate’s base salary as in effect on his Start Date.
On April 9, 2020, in conjunction with the Committee’s reduction of his base
salary, Mr. Tate waived his right to terminate employment for Good Reason and
receive termination benefits under the Separation Agreement by the Limited
Waiver – Separation Agreement attached as Exhibit 10.2 to the Company’s Form 8-K
filed April 14, 2020.

2 

Mr. Davis retired from the Company on February 7, 2020.

3 

Mr. Flanigan retired from the Company on December 31, 2019.



--------------------------------------------------------------------------------

Except as noted below, the named executive officers will be eligible to receive
an annual cash incentive under the 2020 KOIP (filed February 19, 2020 as Exhibit
10.1 to the Company’s Form 8-K) in accordance with the 2020 KOIP Award Formula,
adopted on February 18, 2020 and attached as Exhibit 10.4 to the Company’s Form
8-K filed February 19, 2020. Each executive’s cash award is to be calculated by
multiplying his annual base salary at the end of the KOIP plan year by a
percentage set by the Committee (the “Target Percentage”), then applying the
award formula adopted by the Committee for that year. The Award Formula in 2019
consisted of three performance criteria: Return on Capital Employed (“ROCE”)
(60% Relative Weight), Cash Flow, or Free Cash Flow for Mr. Davis (20% Relative
Weight) and individual performance goals (“IPGs”) (20% Relative Weight). The
performance criteria for 2020 does not include IPGs but does include ROCE (60%
Relative Weight) and Cash Flow (40% Relative Weight). As previously reported,
the Target Percentages for 2019 and 2020 for the principal executive officer,
principal financial officer, and other named executive officers are shown in the
following table.

 

Named Executive Officers

   2019 KOIP
Target
Percentage     2020 KOIP
Target
Percentage  

Karl G. Glassman, Chairman & CEO

     120 %      120 % 

J. Mitchell Dolloff, President & COO, President – Bedding Products

     100 %      100 % 

Jeffrey L. Tate, EVP & CFO1

     80 %      80 % 

Scott S. Douglas, SVP – General Counsel & Secretary

     60 %      60 % 

Perry E. Davis, Former EVP, President – Residential Products & Industrial
Products (SVP – Operations, 1/1/2020 through 2/7/2020)2

     80 %      N/A  

Matthew C. Flanigan, Former EVP & CFO3

     80 %      N/A  

 

1 

As previously reported, on August 6, 2019, Mr. Tate was appointed Executive Vice
President and Chief Financial Officer, effective September 3, 2019. As such, his
2019 KOIP Target Percentage was set on August 6, 2019. Also, in 2019, Mr. Tate’s
KOIP Award Formula was not based on the 2019 Award Formula (60% ROCE, 20% Cash
Flow and 20% IPGs), but rather was based on 70% ROCE and 30% Cash Flow of the
Company, prorated for the number of days employed in 2019.

2 

Mr. Davis retired from the Company on February 7, 2020. He will not receive a
KOIP incentive for 2020.

3 

Mr. Flanigan retired from the Company on December 31, 2019. As such, he will not
receive a KOIP incentive for 2020. Mr. Flanigan’s 2019 KOIP incentive was not
based on the 2019 Award Formula (60% ROCE, 20% Cash Flow, and 20% IPGs), but
rather was based on 70% ROCE and 30% Cash Flow of the Company.

Individual Performance Goals. On November 5, 2018, the Committee adopted IPGs
for our named executive officers for 2019. Except as noted below, the 2019 KOIP
Award Formula, provided that 20% of each executive’s cash award under our KOIP
would be based on the achievement of IPGs. The 2020 KOIP Award Formula does not
include IPGs. The IPGs for our named executive officers in 2019 were:

 

Named Executive Officers

  

2019 IPGs

  

2020 IPGs

Karl G. Glassman, Chairman & CEO

   Acquisition integration, succession planning, CFO onboarding and
communications strategy    N/A

J. Mitchell Dolloff, President & COO, President – Bedding Products

   Implementation of growth strategy and succession planning    N/A

Jeffrey L. Tate, EVP & CFO1

   N/A    N/A

Scott S. Douglas, SVP – General Counsel & Secretary

   Implementation of growth strategy, succession planning and operational
initiatives    N/A

Perry E. Davis, Former EVP, President – Residential Products & Industrial
Products (SVP – Operations, 1/1/2020 through 2/7/2020)2

   Acquisition integration and succession planning    N/A

Matthew C. Flanigan, Former EVP & CFO3

   N/A    N/A

 

1 

As previously reported, on August 6, 2019, Mr. Tate was appointed Executive Vice
President and Chief Financial Officer, effective September 3, 2019. As such,
Mr. Tate was not assigned IPGs for 2019.

2 

Mr. Davis retired from the Company on February 7, 2020.

3 

Mr. Flanigan retired from the Company on December 31, 2019.    Mr. Flanigan was
not assigned IPGs for 2019.

 

2



--------------------------------------------------------------------------------

The achievement of the IPGs was measured by the following schedule.

 

Individual Performance Goals

Payout Schedule

      

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

3